DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“irradiation unit” in claim 1, line 2 and claim 19, line 2
“detection unit” in claim 1, lines 4 and 17; claim 6, lines 2-3; claim 18, line 12; and claim 19, lines 4 and 22-23 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“irradiation unit” appears to correspond to at least paragraph [0040]
“detection unit” appears to correspond to at least paragraph [0040]
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 8, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 18 recites the limitation "the detection unit" in line 12.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 7-10, 12-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Westphal et al. (U.S. Pub. No. 2003/0103212), hereinafter “Westphal,” in further view of DaCosta et al. (U.S. Pub. No. 2016/0287211), hereinafter “DaCosta.”

Regarding claim 1, Westphal discloses a system for optical imaging (system for optical coherence tomography imaging, [0002]) comprising:
an irradiation unit (light source, [0164]) configured to irradiate an object comprising biological tissue with electromagnetic radiation (OCT probe light delivers light to tissue comprising the region of interest, [0165]);
a detection unit configured to detect signals generated in the object (photoreceiver detects signals returning from the sample, [0166]) at a plurality of locations along an axial dimension (axial depth y’ along a single A-scan, [0061]) and at a plurality of positions along at least one lateral dimension, which is perpendicular to the axial dimension (lateral dimension x’ across A-scans, [0061]), in response to irradiating the object with electromagnetic radiation (OCT probe light delivers light to tissue comprising the region of interest, [0165]; photoreceiver detects signals returning from the sample, [0166]) and to generate a plurality of according A-lines along the axial dimension (lateral dimension x’ across A-scans, [0061]), and
a processing unit (electronic processing on a computer, [0005]) configured to:
determine a cross-correlation function relating to a cross-correlation between groups of A-lines along the axial dimension (cross-correlation between neighboring A-scans, [0212]) and to determine, based on the cross-correlation function, an axial displacement of a course of one or more first A-lines along the axial dimension relative to a course of one or more second A-lines along the axial dimension (axial motion derived from cross-correlation between neighboring A-scans, [0212]-[0213]), wherein the axial displacement corresponds to a movement of the object relative to the detection unit when the detection unit is detecting acoustic waves generated in the object (estimate of the patient’s axial eye motion during image acquisition, [0212]);
correct the A-lines by reducing and/or eliminating the axial displacement, whereby corrected A-lines are obtained (array of offset values applied to correct the positions of each A-scan, [0213]); and
after correcting the A-lines, reconstruct at least one image of the object based on the corrected A-lines (axial offset values applied to correct the positions of each A-scan, [0213]; for display the raw image is transformed into a target image from the A-scans that comprise the raw image, [0061]).
However, Westphal does not disclose a system for optoacoustic imaging comprising:
a detection unit configured to detect acoustic waves generated in the object at a plurality of locations along an axial dimension and at a plurality of positions along at least one lateral dimension, which is perpendicular to the axial dimension, in response to irradiating the object with electromagnetic radiation and to generate a plurality of according A-lines along the axial dimension.
However, in the same field of endeavor of optoacoustic imaging, DaCosta discloses a system for optoacoustic imaging (system for photoacoustic imaging, Abstract) comprising:
an irradiation unit (PA excitation source, [0073]) configured to irradiate an object comprising biological tissue with electromagnetic radiation (illumination of tissue, [0064]-[0065]; deliver energy to a portion of the object, [0073]);
a detection unit (imaging probe, Abstract) configured to detect acoustic waves generated in the object at a plurality of locations along an axial dimension and at a plurality of positions along at least one lateral dimension, which is perpendicular to the axial dimension (photoacoustic acquisition in the lateral and axial axes, [0045] and [0112]), in response to irradiating the object with electromagnetic radiation (illumination of tissue, [0064]-[0065]; deliver energy to a portion of the object and receive acoustic response, [0073]) and to generate a plurality of according A-lines (plurality of scan lines, [0106]) along the axial dimension (photoacoustic acquisition in the lateral and axial axes, [0045] and [0112]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Westphal’s technique for axial motion correction of A-lines by cross-correlation to DaCosta’s teaching of an optoacoustic imaging system to achieve the predictable result of removing motion artifacts due to movement of the patient during imaging. Westphal, [0211].

Regarding claim 2, Westphal discloses the processing unit being configured to:
detect a structure contained in the A-lines (locate strong reflectivity transition within the tissue via thresholding of the A-scans, [0214]), the detected structure corresponding to a representation of a component of the object in the A-lines (inner limiting membrane, [0214]); and
determine the axial displacement of the course of the first A-lines relative to the course of the second A-lines based on an axial offset of a section of the detected structure relative to an expected structure, which corresponds to the component of the object, along the axial dimension (axial motion profile obtained from the located strong reflectivity transition within the tissue, [0214]).

Regarding claim 3, Westphal discloses the detected structure corresponding to a representation of an endogenous component of the tissue (inner limiting membrane, [0214]).

Regarding claim 7, Westphal discloses the processing unit being configured to enhance and/or detect the structure contained in the A-lines by applying a segmentation of information contained in the A-lines (locate strong reflectivity transition within the tissue via thresholding of the A-scans, [0214]).

Regarding claim 8, Westphal discloses the processing unit being configured to determine the section of the detected structure (locate strong reflectivity transition within the tissue via thresholding of the A-scans, [0214]), which is offset relative to the expected structure along the axial dimension, based on a, preferably rough, segmentation of information contained in the A-lines (axial motion profile obtained from the located strong reflectivity transition within the tissue, [0214]) along the axial dimension (axial depth y’ along a single A-scan, [0061]) and along at least one lateral dimension (lateral dimension x’ across A-scans, [0061]).

Regarding claim 9, Westphal discloses the processing unit being configured to determine a map of the detected structure along the at least one lateral dimension (mapping lateral dimension x’ across A-scans, [0061]; longitudinal scan data, [0213]) and to determine a map of the expected structure along the at least one lateral dimension based on the map of the detected structure (mapping lateral dimension x’ across A-scans, [0061]; longitudinal scan data, [0213]; smoothed profile by low-pass filtering, [0213]).
Regarding claim 10, Westphal disclose the processing unit being configured to determine the map of the expected structure by smoothing the map of the detected structure (mapping lateral dimension x’ across A-scans, [0061]; longitudinal scan data, [0213]; smoothed profile by low-pass filtering, [0213]).

Regarding claim 12, Westphal discloses the processing unit being configured to determine the axial offset of the section of the detected structure relative to the expected structure along the axial dimension based on the map of the detected structure and the map of the expected structure (axial offset determined between the original and smoothed profile, [0213]).

Regarding claim 13, Westphal discloses the cross-correlation function being a cumulative maximum cross-correlation function (summed peak cross-correlation function, [0212]).

Regarding claim 14, Westphal discloses the processing unit being configured to determine the axial displacement of the course of the first A-lines relative to the course of the second A-lines further based on a smoothed cross-correlation function (cross-correlation function between neighboring A-scans low-pass filtered to generate a smoothed cross-correlation function, [0212]-[0213]).

Regarding claim 15, Westphal discloses the processing unit being configured to determine the axial displacement of the course of the first A-lines relative to the course of the second A-lines based on a difference between the cross-correlation function and the smoothed cross-correlation function (axial offset determined by subtracting the smoothed cross-correlation function from the original cross-correlation function, [0212]-[0213]). 

Regarding claim 16, Westphal discloses the processing unit being configured to determine the smoothed cross-correlation function by smoothing the cross-correlation function (cross-correlation function between neighboring A-scans low-pass filtered to generate a smoothed cross-correlation function, [0212]-[0213]).

Regarding claim 18, Westphal discloses a method for imaging data processing (method for imaging and analysis of tissue, [0002]):
retrieving (photoreceiver detects signals returning from the sample, [0166]) a plurality of A-lines representing signals generated in an object at a plurality of locations along an axial dimension (axial depth y’ along a single A-scan, [0061]) and at a plurality of positions along at least one lateral dimension, which is perpendicular to the axial dimension (lateral dimension x’ across A-scans, [0061]), in response to irradiating the object with electromagnetic radiation (OCT probe light delivers light to tissue comprising the region of interest, [0165]; photoreceiver detects signals returning from the sample, [0166]),
determining a cross-correlation function relating to a cross-correlation between groups of A-lines along the axial dimension (cross-correlation between neighboring A-scans, [0212]) and determining, based on the cross-correlation function, an axial displacement of a course of one or more first A-lines along the axial dimension relative to a course of one or more second A-lines along the axial dimension (axial motion derived from cross-correlation between neighboring A-scans, [0212]-[0213]), wherein the axial displacement corresponds to a movement of the object relative to the detection unit when the detection unit is detecting acoustic waves generated in the object (estimate of the patient’s axial eye motion during image acquisition, [0212]);
correcting the A-lines by reducing and/or eliminating the axial displacement, whereby corrected A-line are obtained (array of offset values applied to correct the positions of each A-scan, [0213]); and
after correcting the A-lines, reconstructing at least one image of the object based on the corrected A-lines (axial offset values applied to correct the positions of each A-scan, [0213]; for display the raw image is transformed into a target image from the A-scans that comprise the raw image, [0061]).
However, Westphal does not disclose a method for optoacoustic imaging data processing (method for photoacoustic imaging, Abstract):
retrieving a plurality of A-lines (plurality of scan lines, [0106]) representing acoustic waves generated in an object at a plurality of locations along an axial dimension and at a plurality of positions along at least one lateral dimension, which is perpendicular to the axial dimension (photoacoustic acquisition in the lateral and axial axes, [0045] and [0112]), in response to irradiating the object with electromagnetic radiation (illumination of tissue, [0064]-[0065]; deliver energy to a portion of the object and receive acoustic response, [0073]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Westphal’s technique for axial motion correction of A-lines by cross-correlation to DaCosta’s teaching of an optoacoustic imaging system to achieve the predictable result of removing motion artifacts due to movement of the patient during imaging. Westphal, [0211].

Regarding claim 19, Westphal discloses a system for optical imaging (system for optical coherence tomography imaging, [0002]) comprising:
an irradiation unit (light source, [0164]) configured to irradiate an object comprising biological tissue with electromagnetic radiation (OCT probe light delivers light to tissue comprising the region of interest, [0165]);
a detection unit configured to detect signals generated in the object (photoreceiver detects signals returning from the sample, [0166]) at a plurality of locations along an axial dimension (axial depth y’ along a single A-scan, [0061]) and at a plurality of positions along at least one lateral dimension, which is perpendicular to the axial dimension (lateral dimension x’ across A-scans, [0061]), in response to irradiating the object with electromagnetic radiation (OCT probe light delivers light to tissue comprising the region of interest, [0165]; photoreceiver detects signals returning from the sample, [0166]) and to generate a plurality of according A-lines along the axial dimension (lateral dimension x’ across A-scans, [0061]), and
a processing unit (electronic processing on a computer, [0005]) configured to:
detect a structure contained in the A-lines (locate strong reflectivity transition within the tissue via thresholding of the A-scans, [0214]), the detected structure corresponding to a representation of a component of the object in the A-lines (inner limiting membrane, [0214]);
determine a map of the detected structure along the at least one lateral dimension (mapping lateral dimension x’ across A-scans, [0061]; longitudinal scan data, [0213]);
determine a map of an expected structure along the at least one lateral dimension by smoothing the map of the detected structure (mapping lateral dimension x’ across A-scans, [0061]; longitudinal scan data, [0213]; smoothed profile by low-pass filtering, [0213]);
determine an axial offset of a section of the detected structure relative to the expected structure along the axial dimension based on the map of the detected structure and the map of the expected structure (axial offset determined between the original and smoothed profile, [0213]);
determine an axial displacement of a course of one or more first A-lines along the axial dimension relative to a course of one or more second A-lines along the axial dimension based on the axial offset (axial motion derived from cross-correlation between neighboring A-scans, [0212]-[0213]), wherein the axial displacement corresponds to a movement of the object relative to the detection unit when the detection unit is detecting acoustic waves generated in the object (estimate of the patient’s axial eye motion during image acquisition, [0212]);
correct the A-lines by reducing and/or eliminating the axial displacement, whereby corrected A-lines are obtained (array of offset values applied to correct the positions of each A-scan, [0213]); and
reconstruct at least one image of the object based on the corrected A-lines (axial offset values applied to correct the positions of each A-scan, [0213]; for display the raw image is transformed into a target image from the A-scans that comprise the raw image, [0061]).
However, Westphal does not disclose a system for optoacoustic imaging (system for photoacoustic imaging, Abstract):
a detection unit (imaging probe, Abstract) configured to detect acoustic waves generated in the object at a plurality of locations along an axial dimension and at a plurality of positions along at least one lateral dimension, which is perpendicular to the axial dimension (photoacoustic acquisition in the lateral and axial axes, [0045] and [0112]), in response to irradiating the object with electromagnetic radiation (illumination of tissue, [0064]-[0065]; deliver energy to a portion of the object and receive acoustic response, [0073]) and to generate a plurality of according A-lines (plurality of scan lines, [0106]) along the axial dimension (photoacoustic acquisition in the lateral and axial axes, [0045] and [0112]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Westphal’s technique for axial motion correction of A-lines by cross-correlation to DaCosta’s teaching of an optoacoustic imaging system to achieve the predictable result of removing motion artifacts due to movement of the patient during imaging. Westphal, [0211].


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Westphal in further view of DaCosta as applied to claim 3 above, and further in view of Miyasa et al. (U.S. Pub. No. 2016/0296120), hereinafter “Miyasa.”

Regarding claim 4, while Westphal discloses the endogenous component of the tissue as detailed above, Westphal does not explictly disclose the endogenous component of the tissue is at least one of at least one melanin-containing layer of skin tissue, a basal layer (stratum basale) of the epidermis of skin tissue, a cornified layer (stratum corneum) of the epidermis of skin tissue, a layer of blood vessels of the tissue.
However, in the same field of endeavor of optoacoustic imaging, Miyasa teaches the endogenous component of the tissue being a layer of blood vessels of the tissue (“a degree of similarity function is calculated by comparing a similarity of blood vessel orientation between projection images that form a comparison pair” [0102]; “an anatomical characteristic such as a blood vessel of the object may be extracted by image processing and a degree of similarity function may be acquired based on a degree of matching of a distribution or a position of the anatomical characteristic.” [0135]; “For example, an anatomical characteristic such as a blood vessel branch may be extracted from each pulse volume by image processing and a degree of matching between positions or distributions of the anatomical characteristic may be used as the degree of matching between the pulse volumes.” [0228]; Fig. 8 shows that the projection images may be a layer of blood vessels).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Westphal’s technique for axial motion correction of A-lines by cross-correlation to Miyasa’s teaching of segmenting a blood vessel to achieve the predictable result of removing motion artifacts from structures relevant to the tissue selected for imaging, here blood vessels, due to movement of the patient during imaging by segmenting the structures relevant to the tissue being imaged for axial offset determination. 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Westphal in further view of DaCosta as applied to claim 2 above, and further in view of Liew et al. (“Motion correction of in vivo three-dimensional optical coherence tomography of human skin using a fiducial marker” 2012), hereinafter “Liew.”

Regarding claim 5, while Westphal discloses detecting a structure as detailed above, Westphal does not explictly disclose the detected structure corresponds to a representation of an exogenous layer configured to absorb at least a part of the electromagnetic radiation.
However, in solving the same problem of enhancing detection of motion, Liew teaches the detected structure corresponding to a representation of an exogenous layer configured to absorb at least a part of the electromagnetic radiation (“A small metal fiducial marker (inset of Fig. 1(a)) was adhered securely onto the skin using double-sided adhesive tape... used to perform the gold-standard manual image registration and facilitate the fully automated feature-based registration algorithm…. The intersection of the fiducial marker with a signal B-scan imaging plane appears as a strongly reflecting horizontal line with a large break in the center, corresponding to the surface of the fiducial and the circular imaging area, respectively” 2.3-2.4.1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the known technique of using a fiducial marker as a reference for registration as taught by Liew to Westphal’s technique for registering the axial offset of optoacoustic images based on a detected structure in order to achieve the expected result of improving the accuracy and speed of registration of images by providing a common point of reference between the image data acquired from multiple scans of the sample.  

Regarding claim 6, while Westphal discloses detecting a structure as detailed above, Westphal does not explictly disclose the exogenous layer corresponding to a coupling element arranged between the tissue and the detection unit and configured to acoustically couple the detection unit with the tissue and/or a medium applied to the surface of the tissue, in particular to the skin.
However, in solving the same problem of enhancing detection of motion, Liew teaches the exogenous layer corresponding to a coupling element arranged between the tissue and the detection unit and configured to acoustically couple the detection unit with the tissue and/or a medium applied to the surface of the tissue, in particular to the skin (Figures 1(b)-(d) demonstrate that the fiducial marker is arranged between the tissue and the imaging probe and is configured to acoustically couple the detection unit as in Figure 1(d) and/or be applied to the surface of the skin as in Figures 1(b)-(d)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the known technique of using a fiducial marker as a reference for registration as taught by Liew to Westphal’s technique for registering the axial offset of optoacoustic images based on a detected structure in order to achieve the expected result of improving the accuracy and speed of registration of images by providing a common point of reference between the image data acquired from multiple scans of the sample.  

Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Westphal in further view of DaCosta as applied to claims 1 or 16, respectively, above, and further in view of Zalev et al. (U.S. Pub. No. 2019/0266725), hereinafter “Zalev.”

Regarding claim 11, Westphal discloses the processing unit being configured to smooth the map of the detected structure by applying a filter to the map of the detected structure along at least one lateral dimension (mapping lateral dimension x’ across A-scans, [0061]; longitudinal scan data, [0213]; smoothed profile by low-pass filtering, [0213]).
However, Westphal may not explictly teach applying a median filter and/or a moving average filter.
However, in the same field of endeavor, Zalev teaches to smooth the map of the detected structure by applying a median filter and/or a moving average filter to the map of the detected structure along at least one lateral dimension (x, y) (“an average across a row or other set of data is subtracted from each sample in that row or set of data.” [0070]; “With the vertical coefficients from each subband level, apply the 1D transfer function filter to each line along the vertical direction, where the 1D transfer function smoothly suppresses low frequencies for each of the lines.” [0075]; “a bandpass or smoothing filter to perform feature size selection, the operation of demodulation assisting in the display of features associated with a particular range of frequencies or scale.” [0194]; “In an embodiment, light penetration may be statistically normalized within a region of interest (ROI). In an embodiment, smoothing (920) may be applied. In addition, in an embodiment, oxygenation calculation (940) (but not hemoglobin calculation (950)) may be enhanced by a noise removal (930) process.” [0289]; “In an embodiment, smoothing (920) may be performed on the images via a two dimensional convolutional filter. In an embodiment, the two dimensional convolutional filter kernel may be based on an adjustable parameter. In an embodiment, the filter kernel parameter defaults to Gaussian. In an embodiment, the Gaussian or other filter kernel is separable which may permit more efficient implementation. In an embodiment, the smoothing kernel may provide a facility to permit focus on objects of a particular size or scale, which may be related to a feature-size selection.” [0292]-[0297]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Westphal’s teaching of low-pass filtering with Zalev’s teaching of enhancing and detecting tissue structures in optoacoustic detection signals of human tissue using a moving average filter smoothing operation to achieve the predictable result of removing “[o]ther potential sources of unwanted information in the sinogram [that] may appear in the form of noise or other unwanted signal” Zalev, [0070]).

Regarding claim 17, while Westphal discloses the processing unit being configured to determine the smoothed cross-correlation function by applying a filter to the cross-correlation function (cross-correlation function between neighboring A-scans low-pass filtered to generate a smoothed cross-correlation function, [0212]-[0213]), Westphal may not explictly disclose applying a moving average filter and/or a median filter.
However, in the same field of endeavor, Zalev teaches applying a moving average filter and/or a median filter to the cross-correlation function (ccorr(Xi, Yi)) (“For each pair of adjacent B-scans, the intensity-based method searches for an optimal geometrical mapping to transform the floating image onto the fixed image. We use the correlation coefficient as the similarity measure between the images [26,27]. The optimal geometrical transformation will maximize the correlation coefficient between the images [Equation 3] where A and B denote the fixed and floating images, respectively; xA is the pixel position in image A, A(xA) and BT(xA) are the pixel intensity values of these images at position xA; Ā is the mean pixel intensity value in image A and ¯B id the mean of B^T |_(Ω_(A,B) ) 2.4.2; “Several smoothing factors (defined as the ratio of FWHM of the Gaussian smoothing kernel to that of the measured system resolution) were tested and the registration results obtained using the optimum factor are reported)” 2.4.2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Westphal’s teaching of low-pass filtering with Zalev’s teaching of enhancing and detecting tissue structures in optoacoustic detection signals of human tissue using a moving average filter smoothing operation to achieve the predictable result of removing “[o]ther potential sources of unwanted information in the sinogram [that] may appear in the form of noise or other unwanted signal” Zalev, [0070]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793